Citation Nr: 1308867	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine to include as secondary to service-connected residuals of a left ankle sprain.

2.  Entitlement to service connection for a left knee disability to include as secondary to service-connected residuals of a left ankle sprain.


REPRESENTATION

Veteran is represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In the rating decision in June 2006, the RO denied the claim of service connection for arthritis, which the Veteran appealed.  In December 2009 at a hearing before the Board, the Veteran explained that he was seeking service connection for arthritis of the left wrist, left ankle, back, and left knee.  In a decision in May 2010, the Board denied the claims for increase for the already service-connected left wrist and left ankle, which encompassed any periarticular pathology, such as arthritis.  In the decision, the Board deferred a decision on the claim of service connection for arthritis until the claims of service connection for the back and left knee were finally adjudicated.  

As the claims of service connection for the back and left knee disabilities include arthritis, and as the Veteran has not identified any other arthritic involvement, the claim for service connection for arthritis is included in the claims of service connection for the back and left knee and will not be addressed separately.  

In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In June 2011, the claims were remanded in order to ensure that the RO had considered all of the evidence submitted in support of the Veteran's claims.  As the development has been completed, no further action to ensure compliance with the Board's remand directive is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


In September 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional argument or evidence.  In January 2013, the Veteran submitted a statement that he had no additional evidence to submit and wished that the Board proceed with adjudication of his claims.  No additional evidence was submitted. 


FINDINGS OF FACT

1.  The current disability of the lumbar spine, degenerative arthritis, is unrelated to an injury or event in service, the current degenerative arthritis of the lumbar spine as a chronic disease was not manifested to a compensable degree within one year after the separation from service, and the current disability of the lumbar spine, degenerative arthritis, was not caused by or made worse by the service-connected left ankle disability.

2.  The current disability of the left knee, degenerative arthritis, is unrelated to an injury or event in service, the current degenerative arthritis of the left knee as a chronic disease was not manifested to a compensable degree within one year after the separation from service, and the current disability of the left knee, degenerative arthritis, was not caused by or made worse by the service-connected left ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the lumbar spine, degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).



2.  The criteria for service connection for a disability of the left knee, degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2005 and in March 2006.  



As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, private medical records, and records of the Social Security Administration. 

The Veteran was afforded a VA examination in September 2005.  In November 2012, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Board has reviewed the VA examination report and the VHA opinion. As the examination report and the VHA opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report and the VHA opinion are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury, that is, either caused by or aggravated by a service-connected disability. 38 C.F.R. § 3.310(a).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).





When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

Service connection is in effect for residuals of a left ankle sprain.

The service treatment records show that in November 1971 the Veteran complained of low back pain after a truck tire fell on him and knocked him to the ground three months earlier.  The pertinent finding was paravertebral tenderness at L-1.  The impression was chronic lumbar strain.  There were no other entries, pertaining to the low back.  In an undated entry, the Veteran complained of pain in the thoracic area of the spine of 16 months' duration.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a left knee abnormality.  On separation examination, the spine and lower extremities were evaluated as normal. 

After service on VA examination in July 1991, there was full range of motion for all joints, except the left hand and left ankle.



Private medial records, covering the period from January 1971 to December 1990, contain no complaint or finding of a low back or left knee abnormality. 

VA records show that in January 1992 history included degenerative joint disease or arthritis of the knees.  In December 2002, the assessment was degenerative joint disease or arthritis of the left knee with superimposed recent left knee trauma.

Private medical records show that in August 2001 the Veteran sustained an 
on-the-job left knee injury.   On the day of the injury, an injury report shows that the Veteran and coworker were lifting overhead [moving equipment], when the Veteran flexed his knee and he felt a pop and acute pain and his knee gave out.  There was no prior history of a left knee problem.  The initial assessment was left knee strain with possible internal derangement.  In November 2001, the Veteran was having persistent knee pain.  An MRI showed degenerative changes in the knee.  A physician commented that the degenerative changes were not caused by work, but were likely exacerbated by work.  

In August 2002, the Veteran had arthroscopic surgery because of recurrent knee pain.  In May 2003, a physician evaluated the Veteran for left knee pain.  The impression was chronic knee pain, likely due to degenerative joint disease related to a chondral lesion in the medial femoral condyle.  In August 2003, the same physician reported diagnoses of medial femoral condyle lesion and degenerative joint disease of the left knee with chondroplasty, chronic left knee pain, and generalized left knee degenerative joint disease.  The physician expressed the opinion that the chronic knee pain was a result of post-traumatic degenerative joint disease.  In January 2004, an MRI showed degenerative changes in the left knee which were consistent with osteoarthritis.  

In June 2004, the Veteran's treating physician stated that the Veteran's knee pain was the result of the original work related injury.  In November 2004 in a Social Security Administration decision, it was noted that the Veteran had chronic left knee pain related to a work injury when he fell on his left knee. 



In March 2003 on examination for workers' compensation history included a low back sprain related to an injury in the summer 2000, but the Veteran returned to work with no permanent restrictions.  The Veteran stated the he occasionally had symptoms of a backache, but lived with it and took pain medication.   He stated that he had degenerative joint disease of the spine.   VA records show that in April 2005 the Veteran stated that he had chronic low back pain since he was 19.  X-rays showed degenerative changes in the lumbar spine. 

In January 2005, the Veteran filed a claim for service connection of a left knee condition which he said had gotten progressively worse over the years and was due to problems with his left ankle condition.  He also requested service connection of lower back condition which he also felt was due to both his left knee condition and his left ankle condition.

In September 2005 on VA examination, the Veteran described a low back injury 1971, when he was unloading tires and fell.   He stated that he injured his back in the same incident in which injured his left ankle but that little attention was paid to the low back.   He stated that he has had ongoing low back pain since.  The VA examiner noted that the Veteran had an antalgic gait and a right lateral shift and used a support cane and that it was as likely as not that the low back disability was the result of the left ankle sprain.

On VA examination in September 2005, the Veteran complained of left knee pain due to his left ankle disability, beginning about four years earlier.  The diagnosis was left knee patellofemoral syndrome with antalgic gait and slight lateral shifting.  The VA examiner noted that the Veteran had an antalgic gait and a lateral shift and used a support cane and that it was as likely as not that the left knee disability was related to the left ankle disability.  

In August 2006, the Veteran asserted that if he did not have significant left ankle instability the incident in August 2001 would not have occurred.  



In a statement in November 2006, the Veteran stated that if his ankle had not been weakened and already painful he would have been able to put his full weight on his ankle when lifting the heavy cable at work, but his weak ankle caused him to shift his weight to his knee, resulting in an injury. 

In December 2009, the Veteran testified that his left ankle disability was the cause of his on-the-job injury in August 2001 to his left knee and back.   

In a statement in April 2011, the Veteran disagreed with the history of injury related in treatment notes for his left knee.  He stated that he and a coworker were putting a heavy steel cable ladder rack into a dumpster and that they were standing on an elevate slab which sloped to the door with the dumpster below the slab.  He stated that while they were moving the ladder a piece of floor equipment bumped them and caused them to go sideways on the sloped floor and the weight of the steel ladder and the angle and slope of the floor caused his left knee to pop. 

In September 2012, the Board requested a VHA opinion as to whether the Veteran's left ankle sprain aggravated the left knee disability or caused or aggravated the low back disability.  In response, in November 2012, Dr. C.W., a VA physician, having reviewed the Veteran's claims file expressed the opinion that it was less likely than not that the Veteran's left knee disability was aggravated by the left ankle sprain.  The VHA expert explained that an MRI documented a chondral injury and that the knee symptoms described were common in the natural history of a cartilage injury.  The VHA expert also expressed the opinion that it was less likely than not that the low back disability was caused by or aggravated by the left ankle sprain, because  the medical literature does not suggest that an ankle sprain would cause lumbar spine degenerative disease.  







Analysis

During service, on one occasion the Veteran complained of low back pain three months after a truck tire fell on him while he was changing it.  The impression was chronic lumbar strain, but the current disability of the lumbar spine, degenerative arthritis, was not affirmatively shown to have been present during service.  There were no other entries, pertaining to the low back.  In another entry, there was reference to pain in the thoracic area of the spine, not the low back.  On separation examination, the spine was evaluated as normal.  The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a left knee abnormality, including arthritis.  On separation examination, the lower extremities were evaluated as normal. 

Because arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply as the unresolved question is whether lumbar strain noted in service resulted in degenerative arthritis.  See Walker v. Shinseki, 2011-7184, WL 628429 (Fed. Cir. Feb. 21, 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)). 

Because there was no complaint, finding, history, treatment, or diagnosis of a left knee abnormality, including arthritis, noted in service, the factual and legal threshold for the application of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) are not met.   See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service) overruled on other grounds by Walker v. Shinseki, 2011-7184, WL 628429 (Fed. Cir. Feb. 21, 2013)  


For degenerative arthritis of the lumbar spine, for the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

As the service treatment record lacks the documentation of the combination of manifestations sufficient to identify the condition that currently exists, namely, degenerative arthritis of the lumbar spine, and as there was insufficient observation to establish chronicity at the time, on the basis of a single entry even though the impression included the word "chronic," without another relevant entry, including  on separation examination, chronicity in service for degenerative arthritis of the lumbar spine is not adequately supported by the evidence of record.  

As chronicity in service for degenerative arthritis of the lumbar spine is not adequately supported by the evidence of record, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  Establishing service connection based on continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service.)   

While the current disability of the lumbar spine was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe symptoms of low back pain since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); 




see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  To this extent, the Veteran's lay statements of low back pain since service is competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current disability of the lumbar spine is a continuation of the low back pain in service, which was the result of an injury, which is an expression of a causal relationship between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disability of the lumbar spine and the postservice symptomatology.  

Degenerative arthritis is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.





As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current degenerative arthritis of the lumbar spine and the continuity of symptoms that the Veteran avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disability of the lumbar spine and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection for degenerative arthritis of the lumbar spine is not warranted either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), and as chronicity and continuity of symptomatology do not apply to service connection for degenerative arthritis of the left knee, service connection still can be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service or on a secondary basis under 38 C.F.R. § 3.310 for a disability that is caused by or aggravated by a service-connected disability.

As previously explained the current arthritis of the lumbar spine and left knee is not a condition under case law that has been found to be capable of lay observation and the disability is not a simple medical condition, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   


The record shows that the degenerative arthritis of the knees was noted by history in 1992 and in the left knee by MRI in 2002 and degenerative arthritis of the lumbar spine was shown by X-rays in April 2005, although there was a history of low back strain in 2000.  

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of the current disabilities in service or before 1992 for the left knee or before 2000 for the lumbar spine, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of the current disabilities. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  No medical professional had diagnosed a disability of the lumbar spine before 2000 by history or by imaging or diagnosed a left knee disability by history or by imaging before 1992, in any event, more than 15 years after service separation in 1973 and well beyond the one-year presumptive period for a chronic disease such as degenerative arthritis under 38 C.F.R. §§ 3.307 and 3.309.

In statements and in testimony, the Veteran asserts that his left ankle disability was the cause of his on-the-job injury to his left knee and back in August 2001  





To the extent the Veteran asserts a causal relationship between the current arthritis of the lumbar spine and left knee was caused by or aggravated by the service-connected left ankle disability, the assertions constitute the Veteran's opinion, not a fact. 

While the Veteran as a lay person is competent to offer an opinion on a simple medical condition, Davidson, 581 F.3d 1316, a causal relationship or nexus between the current arthritis and service-connected left ankle disability is not a simple medical question because, such a relationship cannot be determined as an inference based on personal observation without specialized education, training, or experience.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer such an opinion. 

For this reason, the Veteran's lay opinion is not competent evidence on a causal relationship or nexus between the current arthritis and an injury or event in service or on a secondary basis, that is, the disabilities were caused by or aggravated by the service-connected left ankle disability. 

Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim under either 38 C.F.R. § 3.303(d) (disability first diagnosed after service) or 38 C.F.R. 3.310 (secondary service connection). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.






Medical Evidence

As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to continuity, initial postservice diagnosis, secondary service connection, applying 38 C.F.R. § 3.303(b) as appropriate (d) and 38 C.F.R. § 3.310, the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. 

The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, the medical evidence consists of a medical opinion in favor of the claims by a VA examiner and a medical opinion against the claims by a VHA expert.  The VA examiner and VHA expert are qualified through education, training, or experience to diagnose and to offer a medical opinion.

The medical evidence in favor of the claim is the opinion of a VA examiner.  The VA examiner expressed the opinion that the left ankle disability likely as not caused the Veteran's low back and left knee problems. 





The VA examiner based his opinion on the fact that the Veteran had an antalgic gait and lateral shift and used a support cane.  The VA examiner did not address aggravation.  The opinion is not persuasive, because the opinion is inconsistent with other evidence of record.  

Although the Veteran asserts that the knee injury was caused by left ankle weakness, the records contemporary with the injury, including findings for a workers' compensation claim, do not document by the Veteran's complaint or history or by finding that the left ankle was the cause of the left knee injury or a back injury.  In May 2003, a physician in evaluating the Veteran for left knee pain stated that the knee pain was likely due to degenerative joint disease related to a chondral lesion in the medial femoral condyle, not to the left ankle.  In June 2004, the Veteran's treating physician stated that the Veteran's knee pain was the result of the original work related injury.  In November 2004 in a Social Security Administration decision, it was noted that the Veteran had chronic left knee pain related to a work injury when he fell on his left knee. 

The Board finds that the contemporaneous record, including the reports and findings of other agencies do not support the Veteran' assertions or the conclusion reached by the VA examiner that the left ankle disability caused the Veteran's arthritis of the lumbar spine and left knee. 

As for the opinion of the VHA expert expressed the opinion that it was less likely than not that the Veteran's left knee disability was aggravated by the left ankle sprain.  The VHA expert explained that an MRI documented a chondral injury and that the knee symptoms described were common in the natural history of a cartilage injury.  The VHA expert also expressed the opinion that it was less likely than not that the low back disability was caused by or aggravated by the left ankle sprain, because the medical literature does not suggest that an ankle sprain would cause lumbar spine degenerative disease.




As the opinion of the VHA expert provides a rationale for finding that the left knee was not aggravated by the left ankle, namely, MRI evidence of chondral injury and that the left knee symptoms were common in the natural history of a cartilage injury.  As for the lumbar spine, the VHA expert support his conclusion that the low back disability was not caused by or aggravated by the left ankle sprain, because the medical literature does not suggest that an ankle sprain would cause lumbar spine degenerative disease.

The Board finds that the opinion of the VHA expert the most persuasive evidence, which opposes, rather than supports, the claims and outweighs the opinion of the VA examiner.    

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claims of service connection on a direct and secondary basis.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the lumbar spine, degenerative arthritis, to include as secondary to service-connected residuals of a left ankle sprain, is denied.

Service connection for disability of the left knee, degenerative arthritis, to include as secondary to service-connected residuals of a left ankle sprain is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


